Citation Nr: 0510650	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  99-13 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to a compensable rating for a scar on the left 
buttock.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from October 1945 to July 
1946.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 1998 rating decision by the RO 
that denied a compensable rating for a scar on the left 
buttock.  

In March 2005, the Board granted the veteran's motion to 
advance this case on its docket.

On VA examination in March 2002, the examiner commented that 
the veteran had pain in the left hip and buttock that was as 
likely as not secondary to "the left buttock injury."  In 
August 2002, the RO denied entitlement to service connection 
for arthritis of the left hip.  In a presentation to the RO 
in February 2005, the veteran's representative pointed to 
this evidence.  It is unclear whether the representative 
intended to reopen the claim for service connection for left 
hip arthritis, make a new claim, or was simply reporting 
evidence in the claims folder.  This matter is referred to 
the RO for appropriate action, including clarification from 
the representative.


FINDINGS OF FACT

The veteran has a scar on the left buttock that is no larger 
than 20 x 1 centimeter, is hypertrophic and stable scar; and 
which is not tender, painful, ulcerated, or poorly nourished 
and does not interfere with function of the hip or buttock. 



CONCLUSION OF LAW

The criteria for a compensable rating for a left buttock scar 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.31, 4.118, Diagnostic Codes 7803, 7804 (2004)



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. 

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
majority held that a VCAA notice letter consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

In letters dated in September 2001, and September 2004, the 
RO informed the veteran of the provisions of the VCAA and 
what evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain in order to 
substantiate his current claim.  The September 2004 letter 
told him to submit relevant evidence in his possession.  
These letters in conjunction with the statement of the case 
and the supplemental statement of the case advised him of the 
evidence needed to substantiate his claim, and of who was 
responsible for obtaining what evidence. As noted above, the 
September 2004 notice letter clearly indicated to the veteran 
the need to provide any evidence in his personal possession 
that pertains to the claim, or, in other words, that the 
veteran should "give us everything you've got pertaining to 
your claim(s)." 

In Pelegrini, the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should generally be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court's remedy was remand so that the 
notice could be provided.  Id., at 120, 122-4.  The Court 
went on to say, however, that "there is no nullification or 
voiding requirement [of RO decisions issued prior to VCAA 
notice] either explicit or implicit in this decision."  Id., 
at 120.  The veteran received the Pelegrini remedy when the 
Board remanded the claim, and he was provided the April 2004 
notice letter.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he had submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if she had submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The VCAA also requires VA to attempt to obtain relevant 
records adequately identified by a claimant.  38 U.S.C.A. 
§ 5103A(b),(c).  VA has done so.  Additional records were 
received, but these did not show treatment for the buttock 
scar.  

Under the VCAA, VA is obliged to provide an examination when 
necessary.  38 U.S.C.A. § 5103A(d) (West 2002).  The veteran 
was afforded recent VA examinations of his buttock scar and 
the examiners reported clinical findings pertinent to his 
claim for an increased rating for his low back disability 

Because VA has complied with the notice requirements of the 
VCAA, and since there is no known outstanding evidence; there 
is no reasonable possibility that further efforts could aid 
in substantiating the veteran's current claim for an 
increased rating for his left buttock scar.  U.S.C.A. § 
5103A(a)(2).

I.	Factual Basis 

The service medical records indicate that the veteran 
sustained a laceration to the left hip and buttock as a 
result of an altercation in March 1946.  The wound was 
sutured and when the sutures were removed 6 days later the 
wound was described as well healed.  

In a rating action dated in December 1983 service connection 
was granted for a left buttock scar, which was assigned a 
noncompensable rating from May 6, 1983. This rating has been 
confirmed and continued by subsequent rating actions.

On VA examination in May 1998 the veteran complained of pain 
in the hip and buttock that sometimes migrated to the left 
knee when the weather changed.  Evaluation revealed 20 x 1 
centimeter hypertrophic scar on the left buttock that was not 
painful to the touch and did not interfere with range of 
motion in the hip.  

During a further VA examination conducted in March 2002 the 
examiner noted a 14 X .3 centimeter scar on the left lateral 
buttock and hip.  The scar was not painful to the touch and 
it did not interfere with range of motion of the leg.  The 
diagnosis was scar as described.  In an addendum, the 
examiner wrote that it was unlikely that the scar itself 
would cause pain in the left hip and leg.  

II.	Legal Analysis  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. See 38 C.F.R. § 4.31 (2004)

The Board notes that the criteria for evaluating scars were 
amended during the course of this appeal.  67 Fed. Reg. 
49,596 (Jul. 31, 2002); 67 Fed. Reg. 58,448-9 (Sept. 16, 
2002) (codified at 38 C.F.R. § 4.118 (2004)). 

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under can be no 
earlier than the effective date of that change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Board must 
consider the former version of the regulation for the period 
prior to the effective date of the change, and consider both 
versions for the period subsequent to the regulatory change.  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000; 65 Fed. Reg. 33422 (2000);. 

It is noted that the RO has adjudicated the veteran's claims 
based on both the prior and revised schedular criteria, and 
the veteran has been provided notice of the revised criteria. 
Moreover, the Board points out that 38 C.F.R. § 19.9(b)(2) 
provides that the Board has the authority to consider appeals 
in light of laws, including but not limited to statutes, 
regulations and court decisions, that were not previously 
considered by the agency of original jurisdiction. The Board 
notes that the validity of this regulation was recently 
upheld. Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 1349 (Fed. Cir. 2003).  

Moreover, both the old and new versions of Diagnostic Code 
7804 provide no more than a 10 percent evaluation for tender 
and painful scars.  The veteran has not contended, nor does 
the evidence show symptomatology other than pain complaints 
referable to the buttock and hip.  The evidence does not show 
any limitation of function due to the veteran's buttock scar 
and the provisions of Diagnostic Code 7805 under either the 
new or old criteria are not for application.  Therefore, 
consideration of other diagnostic codes referable to scars is 
not warranted.  See 38 C.F.R. § 4.118 (2002 & 2004).

Prior to August 30, 2002, a 10 percent evaluation, and no 
more, was provided for scars that were superficial, tender, 
or painful on objective demonstration under 38 C.F.R. § 
4.118, Diagnostic Code 7804; or scars that were superficial, 
poorly nourished with repeated ulcerations under 38 C.F.R. § 
4.118, Diagnostic Code 7803.   

There was no change in the rating criteria for skin 
disabilities made no basic change in regard to Diagnostic 
Code 7804.  See 38 C.F.R. 4.118, Diagnostic Code 7804 (2002).  
The revised criteria did alter Diagnostic Code 7803 in that a 
10 percent rating is now assigned for a superficial unstable 
scar.  However, based on a review of the clinical findings 
contained on the recent VA examinations, the provisions of 
neither the old or new criteria of Diagnostic Code7803 
warrant a compensable rating for the veteran's buttock scar.  

The evidence of record does not show that the veteran's left 
buttock scar is not ulcerated, unstable, or poorly nourished.  
While the veteran has complained of pain in the area of the 
left buttock and hip, the recent examinations clearly show 
that such is not referable to the veteran's scar, which has 
been shown to be not painful or tender.  Symptomatology of 
this extent does not warrant a compensable rating for the 
veteran's left buttock scar under either the new or old 
criteria of Diagnostic Codes 7803 or 7804.  Because there is 
no evidence that the scar meets any of the criteria for a 
compensable rating, the disability does not more closely 
approximate the criteria for that rating, and the evidence is 
no so evenly balanced as to require application of the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21 (2004).


ORDER

Entitlement to a compensable rating for a scar on the left 
buttock is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


